

114 HR 5741 IH: Nonessential Government Printing Reduction Act of 2016
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5741IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Ms. Jenkins of Kansas (for herself, Mr. Guinta, Mr. Olson, and Mr. Rokita) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 44, United States Code, to require the Director of the Government Publishing Office
			 to distribute the Federal Register to Congressional offices only in an
			 electronic format, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nonessential Government Printing Reduction Act of 2016. 2.Mandatory use of electronic format for distribution of Federal Register to Congressional offices (a)Mandatory useSection 1506 of title 44, United States Code, is amended—
 (1)by striking The Administrative Committee and inserting (a) Composition; Duties.—The Administrative Committee; (2)in subsection (a)(4), by striking the number of copies and inserting subject to subsection (b), the number of copies; and
 (3)by adding at the end the following new subsection:  (b)Mandatory use of electronic format for distribution of Federal Register to Congressional offices (1)Prohibiting subscription to printed copies without requestUnder the regulations prescribed to carry out subsection (a)(4), except as provided in paragraph (2), the Director of the Government Publishing Office shall make the Federal Register available to any office of Congress only in an electronic format, and may not print or distribute a copy of the Federal Register for an office of Congress during a year unless—
 (A)the office requests a printed copy of a specific issue of the Federal Register; and (B)the office reimburses the Director for the costs of printing and distributing the copy for the office.
 (2)Subscriptions permittedThe Director may provide a printed copy of all issues of the Federal Register for a year to an office of Congress if the office enters into a subscription agreement with the Director under which the office will pay the Director in advance for the costs the Director will incur during the year for printing and distributing such issues to the office (as determined by the Director in consultation with the Administrative Committee).
 (3)Source of funds for copies provided to offices of Members of CongressIn the case of an office of Congress which is— (A)an office of a Member of the House of Representatives (including an office of a Delegate or Resident Commissioner to the Congress), any amounts paid by the office to the Director under this subsection shall be derived from the Members’ Representational Allowance for the office; or
 (B)an office of a Senator, any amounts paid by the office to the Director under this subsection shall be derived from the Senators’ Official Personnel and Office Expense Account for the office.
								.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to issues of the Federal Register produced on or after the first day of the One Hundred Fifteenth Congress.
			